IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                          NO. WR-71,401-01 & WR-71,401-02

                   EX PARTE JUAN RAUL NAVARRO RAMIREZ

          ON APPLICATION FOR WRIT OF HABEAS CORPUS
   CAUSE NO. CR-0551-04-G(1) IN THE 370TH JUDICIAL DISTRICT COURT
                         HIDALGO COUNTY

Per curiam. A LCALA, J., filed a concurring statement.

                                         ORDER

       This is a post-conviction application for writ of habeas corpus filed pursuant to the

provisions of Texas Code of Criminal Procedure Article 11.071.

       In December 2004, a jury convicted Applicant of two counts of capital murder. The

jury answered the special issues submitted under Article 37.071 of the Texas Code of

Criminal Procedure, and the trial court sentenced appellant to death for each count. On direct

appeal, this Court affirmed the trial court’s judgment and sentence of death for Count One.

Ramirez v. State, No. AP-75,167 (Tex. Crim. App. December 12, 2007). This Court reversed

Applicant’s capital-murder conviction in Count Two on the grounds of double jeopardy and
                                                                                       Ramirez - 2

vacated the judgment on that count. Id.

       Applicant presents nineteen allegations in his application in which he challenges the

validity of his conviction and resulting sentence. The trial court held an evidentiary hearing

and entered findings of fact and conclusions of law. The trial court recommended that relief

be denied.

       This Court has reviewed the record with respect to the allegations made by Applicant.

We adopt the trial judge’s findings and conclusions.1 We dismiss Claims Two, Three, Four,

and Fourteen because Applicant has waived those claims. Based upon the trial court’s

findings and conclusions and our own review, we deny the remaining claims.

       This Court has also reviewed Applicant’s “Amended Initial Application for a Writ of

Habeas Corpus.” Because this document was filed in the trial court after the deadline

provided for the filing of an initial application for habeas corpus, and because Applicant

attempts to raise new claims within this document, we find it to be a subsequent application.

See Art. 11.071. We further find that this subsequent application fails to meet any of the

exceptions provided for in Article 11.071, § 5.            Therefore, Applicant’s subsequent

application is dismissed as an abuse of the writ.

       IT IS SO ORDERED THIS THE 14TH DAY OF OCTOBER, 2015.

Do Not Publish


       1
          Applicant points out in his objections to the trial court’s findings and conclusions that
there are multiple occasions when Dr. Gilbert Martinez is referred to as “Dr. Ramirez” and Judge
Noe Gonzalez is referred to as “Judge Ramirez.” Although these are typographical errors, it is
apparent from the context what was being discussed.